MEMORANDUM OPINION


No. 04-04-00913-CV

Susana MARTINEZ,
Appellant

v.

Victor GARCIA,
Appellee 

From the 73rd Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CI-14085
Honorable Patrick J. Boone, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   February 9, 2005

DISMISSED

            The appellant has filed a motion to dismiss this appeal.  We grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).
PER CURIAM